DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Reasons for Allowance
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record are Nair (US 2013/0030070 A1), Kraiter (WO 2012006047 A1), and Weissgerber (US 2002/0025430 A1).
Nair discloses an article comprising a dried ink layer, wherein the ink layer comprises porous particles loaded with pigment, the particles being dispersed in a continuous medium of polymeric binder (abstract; para. [0126] and [0197]). The porous particles include up to 35 wt. % of carbon black, the pigment being present in the polymer binder (para. [0011], [0058], and [0069]). Carbon black absorbs radiation within the presently claimed range, and furthermore, the particles have a mode particle size of 3 to 100 microns, and a porosity of 1% to 80% (para. [0048] and [0050]).
Critically, however, because Nair requires its pigment in both the polymer binder and the porous particles, Nair is incapable of obviating an opacifying layer in which opacifying colorant is present only within the matrix polymer of the dry opacifying layer and in no other location within the dry opacifying layer. As Nair relies upon the presence of colorant in both its particles and matrix polymer in order to achieve its inventive effects, a person of ordinary skill would not have found it obvious to have removed the colorant from the particles of Nair, thus destroying the invention of Nair. Furthermore, Nair does not contemplate, suggest, or motivate removal of colorant from its particles.

The claims as amended do not contain new matter, and therefore, the rejection under 35 U.S.C. 112(a) made in the Non-Final rejection mailed January 25th, 2021, is withdrawn in light of the amended claims. The previous rejection under 35 U.S.C. 112(a) noted that the present specification did not support specifying colorant in locations other than the dry opacifying layer. The Examiner noted that support is only present with respect to the claimed dry opacifying layer. The claims have been amended to recite the opacifying colorant is in no other location within the dry opacifying layer (other than the (c) matrix polymer), which is consistent with what is supported in the present specification as indicated by the Examiner.
In light of the foregoing, claims 1-16 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”







Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN WEYDEMEYER whose telephone number is (571)270-1907.  The examiner can normally be reached on Monday - Friday 8:30 - 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria V. Ewald can be reached on (571) 272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/E.W./
Examiner, Art Unit 1783

/MARIA V EWALD/Supervisory Patent Examiner, Art Unit 1783